Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 7, 2021

                                     No. 04-21-00189-CV

                                     Bill Trevino HALL,
                                           Appellant

                                              v.

                                     Jackline ROLLINS,
                                           Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-16578
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER

        On June 23, 2021, appellant’s attorney, Mr. Vaughan E. Waters, filed an Unopposed
Motion for Withdrawal and Substitution of Attorneys of Record on Appeal. In the motion, Mr.
Vaughan E. Waters requests to withdraw as counsel of record for appellant and requests that Mr.
Robert Zepeda be substituted as counsel of record for appellant. The motion is GRANTED, and
it is ORDERED that Mr. Vaughan E. Waters is withdrawn as counsel of record for appellant and
Mr. Robert Zepeda is to be substituted as counsel of record for appellant. See TEX. R. APP. P.
6.5.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2021.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court